IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-10909
                          Summary Calendar



JERRY ARAGON,

                                          Plaintiff-Appellant,

versus

THOMAS HINKLE; SANTOS GARCIA; TONY ASH;
MELISSA L. ARESKOG; LONA CHEAIRS; CRAIG A. RAINES,

                                          Defendants,

TONY ASH,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 1:96-CV-36
                        - - - - - - - - - -
                           April 7, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Jerry Aragon (#376237), a state prisoner, appeals the

magistrate judge’s orders granting the motion for summary

judgment of defendant prison guard Tony Ash, COIII and denying

Aragon’s motion to compel responses to his discovery request.

Aragon has failed to present evidence showing a genuine issue of

whether Ash was subjectively aware of facts from which an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 97-10909
                                -2-

inference could be drawn that there was a risk that Aragon would

be assaulted by another inmate or whether Ash actually drew such

an inference.   See Neals v. Norwood, 59 F.3d 530, 533 (5th Cir.

1995).   Aragon has not shown substantial prejudice from the

magistrate judge’s refusal to compel discovery responses.      See

Leatherman v. Tarrant County Narcotics Intelligence and

Coordination Unit, 28 F.3d 1388, 1394 (5th Cir. 1994).    Aragon

argues that he was misled by the magistrate judge’s order of June

30, 1997.   Any error resulting from the magistrate judge’s

statement was harmless since Aragon had ample time to defend

against Ash’s motion for summary judgment.

     The judgment of the district court is AFFIRMED.